Citation Nr: 1114822	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for post concussion syndrome (claimed as headaches).

3.  Entitlement to an initial compensable rating for hypertension.

4.  Entitlement to an initial compensable rating for a cervical strain.

5.  Entitlement to an initial compensable rating for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision rendered by the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded service connection for PTSD, post concussion syndrome, hypertension, and neck and low back disabilities, all effective September 27, 2006.  The Veteran disagreed with the initial rating assigned for each disability, and the issue of entitlement to higher disability ratings based upon an initial grant of service connection for each disability remains before the Board.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO last adjudicated the Veteran's claims for higher initial disability ratings for his service-connected disabilities in a December 2008 statement of the case (SOC).  Since that time additional evidence has been received that has not been considered by the RO or addressed in a supplemental statement of the case (SSOC), including a statement from a private physician and treatment records received in October 2010 from the U.S. Navy Reserve dated from December 2007 to January 2009, including records from VA treatment providers.  A waiver of RO jurisdiction for this evidence has not been received from the Veteran or his representative.  See 38 C.F.R. § 20.1304 (2010).  Therefore, the issues listed on the title page must be remanded for readjudication and the issuance of an SSOC that considers all of the evidence received since the December 2008 SOC.

The Board also notes that the most recent VA PTSD, neurological, general medical, and spine examinations were conducted in June and July 2007.  The Veteran should be afforded additional VA PTSD, neurological, hypertension, and spine examinations to evaluate the current nature of his service-connected disabilities.

Prior to any of the requested VA examinations, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Board notes that the Veteran submitted a statement from Valley Health Medical Group that he receives treatment at that facility for hypertension.  However, the clinical records from such treatment are not contained in the claims file.  Such should be requested on remand.

Finally, the Board notes that the claims file contains an undated "Notification of Issue" report from the VA Office of Inspector General and response from the RO regarding the absence of service treatment records in the claims file.  The RO explained that service treatment records, in fact, were reviewed before issuing rating decisions dated in August 2007 and in November 2007; however, a search in the office for the missing service treatment records was unsuccessful.  The AMC/RO should conduct another search for the Veteran's service treatment records through official sources as well as from the Veteran, and associate any records received with the claims file.  Any unsuccessful attempt to locate the records should be documented in a memorandum to the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should conduct another search for the Veteran's service treatment records, to include requests to the service department and to the Veteran.  Any records obtained should be associated with the claims file.  Any unsuccessful attempt to locate the records should be documented in the claims file.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his service-connected disabilities, to include records from Valley Health Medical Group in Dumont, New Jersey.  After securing any necessary release, the AMC/RO should obtain any records that are not duplicates of those contained in the claims file.  In addition, obtain VA treatment records from the New Jersey VA Healthcare System, to include the Hackensack VA outpatient clinic, dating since August 2007.  If any requested records are unavailable, then the file should be annotated as such and the Veteran and his representative should be so notified.  

3.  The Veteran should be afforded VA (1) PTSD, (2) neurological (3) hypertension, and (4) spine (cervical and lumbar) examinations to evaluate the current nature of his service-connected PTSD, post concussion syndrome, hypertension, and cervical and lumbar spine disabilities.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to each examiner and be reviewed by each examiner in conjunction with each examination.  A notation to the effect that this record review took place should be included in the report of each examiner.  The examiners should describe the symptomatology associated with the respective disabilities.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case that addresses all relevant evidence received since the December 2008 statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


